Opinión disidente del
Juez Asociado Señor Negrón García.
Es INCONSTITUCIONAL la decisión mayoritaria que hoy impone solamente a los abogados que practican en el área de lo criminal la carga onerosa y exclusiva de un de-ber ético que, en su origen, vincula y es responsabilidad de toda la profesión legal. De su faz, el remedio es trunco, ya que habiendo alternativas racionales, preserva un modus operandi ARBITRARIO. Además, es patentemente IN-JUSTA, pues ignora las realidades de la gran masa de puertorriqueños pobres, quienes diariamente carecen de asesoramiento legal para canalizar adecuadamente sus ne-cesidades y, a la par, se exponen a que se les dispense jus-ticia en estado de indefensión. “[E]n el fondo de los grandes *625dolores humanos hay una cuestión de conducta, conducta del que los sufre y conducta de quienes acaso los producen.” A. Posada, Estudio sobre el Derecho y la cues-tión social, en la versión española de la obra de A. Menger, El derecho civil y los pobres, Madrid, Librería Gen. de Vic-toriano Suárez, 1898, pág. 6. Martínez v. McDougal, 133 D.P.R. 228 (1993), opinión disidente.
Como demostraremos, la única forma en que puede sos-tenerse la validez de la designación de abogados de oficio en el área de lo criminal es imprimirle al abogado, como clase, una nueva dimensión y retomar conciencia solida-rista de que es un instrumento de la paz social, forjador dinámico del derecho y socio-gestor de la justicia. Exige adoptar un sistema integral, abarcador y compulsorio me-diante el cual todo abogado —salvo excepciones justifica-das— provea un mínimo anual de servicios a los pobres. Después de todo, “[e]l descargo de la función social de los miembros de la profesión jurídica está atado inexorable-mente al sistema democrático puertorriqueño ...”. In re Colton Fontán, 128 D.P.R. 1, 6 (1991).(1)
“La defensa del reo és, por otra parte, un elemental de-ber de comprensión humana, con hondo arraigo en el dere-cho natural. Un proceso acusatorio sin defensa sería con-trario a las normas de equidad. Tan indispensable es para *626el juez el concurso del fiscal como el del defensor. Entre los argumentos de uno y otro, será más seguro para él encon-trar la exacta valoración de los hechos.” (Énfasis suplido.) S. Syro Giraldo, Derecho, 42 Rev. C. Abo. P.R. 51-52 (1970).
Estas expresiones compendian el axioma fundamental sobre la razón de ser del profundo deber ético en el cual se apoya la tradición jurídica de defensa o abogado de oficio. “Esta consideración de lo deontológico a modo de una carga específica de responsabilidad profesional, entendemos constituye el alma de todo sistema deontológico.” (Énfasis suplido.) P.M. Casado Coca, Abogacía y deontología de la indefensión, 523 Rev. Gen. Der. 1679, 1683 (1988).
I
El 11 de julio de 1991 el Tribunal de Distrito, Sala de San Juan (Hon. José A. Caquías, Juez), designó al Ledo. Víctor Ramos Acevedo para representar al acusado Vicente Ayala Sanjurjo en un caso de asesinato e infracciones a los Arts. 6 y 8 de la Ley de Armas de Puerto Rico, 25 L.P.R.A. secs. 416 y 418. La designación fue de oficio, sin mediar ofrecimiento o reclamo alguno de remuneración económica. De ese modo, dicho abogado sustituyó y relevó a la Socie-dad para Asistencia Legal por existir un conflicto de inte-reses con el principal testigo de cargo.
Posteriormente, Ramos Acevedo solicitó al tribunal que le asignara fondos para cubrir los gastos que conllevaba la preparación de una defensa adecuada. Planteó que su de-signación como abogado de oficio era inconstitucional por infringir el Art. II, Sec. 12 de nuestra Carta de Derechos, L.P.R.A., Tomo 1, y la Enmienda V de la Constitución federal. Aunque el tribunal permitió litigar en forma pau-peris, denegó su solicitud y ordenó la celebración del juicio. Ramos Acevedo rehusó entrar a ventilarlo. Alegó no estar preparado. Con vista a esa actuación, el Tribunal Superior *627(Hon. José Torres Caraballo, Juez), ordenó su arresto y encarcelación.
Ramos Acevedo acudió ante nos mediante petición de mandamus y moción urgente en auxilio de jurisdicción. Acogimos su pedido como un certiorari y ordenamos su in-mediata excarcelación, la continuación del proceso criminal contra Ayala Sanjurjo y que Ramos Acevedo, en el des-cargo fiel de su encomienda, lo representara, todo ello sin menoscabo de las resultancias de sus planteamientos(2)
Aparte de su comparecencia y la del Procurador General, sua sponte unimos en calidad de amicii curiae al Cole-gio de Abogados, a la Sociedad para Asistencia Legal y a las Facultades de Derecho de la Universidad de Puerto Rico y de la Universidad Interamericana. Por iniciativa propia, se unieron los abogados Carmelo Pestaña Segovia, Antonio Sagardía Sánchez, Marilú Guzmán, Julio Fontá-nez, Fernando Cario y Luis F. Abréu Elias. Tenemos el be-neficio de sus excelentes alegatos.
Todos coinciden en que reviste gran interés público ad-judicar si la norma tradicional de designar de oficio a un abogado en una causa criminal viola sus derechos constitucionales. No sólo están enjuego principios que ata-ñen a importantes postulados básicos del derecho constitu-cional, sino también valores relacionados con los cánones de ética que reglamentan el ejercicio de la abogacía; el fun-cionamiento normal de los tribunales, en especial el sis-tema de justicia criminal, y el derecho de los acusados a una representación legal adecuada.
De entrada, se impone el esbozo de las premisas funda-mentales y el trasfondo doctrinario y operacional que sir-ven de antecedentes.
*628H-i HH
Nuestra Constitución y la federal reconocen plenamente que los acusados indigentes tienen derecho á que el Estado les provea una representación legal adecuada en todas las etapas cruciales del proceso. Art. II, Sec. 11, Const. E.L.A., L.P.R.A., Tomo 1; Pueblo v. Ortiz Couvertier, 132 D.P.R. 883 (1993); Rivera Escuté v. Jefe Penitenciaría, 92 D.P.R. 765, 774-775 (1965); Soto Ramos v. Supert. Granja Penal, 90 D.P.R. 731, 734 (1964); Emda. VI, Const. EE. UU., L.P.R.A., Tomo 1; Wheat v. United States, 486 U.S. 153 (1988); Gideon v. Wainwright, 372 U.S. 335 (1963); Argersinger v. Hamlin, 407 U.S. 25 (1972); United States v. Gouveia, 467 U.S. 180, 189-190 (1984).(3) Así lo plasma la Regla 159(a) de Procedimiento Criminal, 34 L.P.R.A. Ap. II, para el acusado de cualquier delito. Se extiende a todo momento crítico del procedimiento a partir del inicio de la acción penal, durante el juicio, la lectura de sentencia y la primera apelación. Pueblo v. Sánchez Vega, 95 D.P.R. 718 (1968); Soto Ramos v. Superintendente, supra; Evitts v. Lucey, 469 U.S. 387 (1985). Aún en causas inmeritorias, el abogado en apelación no puede abandonarlas sin presentar un Anders brief al tribunal. Anders v. California, 386 U.S. 738 (1967). Véase E.L. Chiesa, Derecho Procesal Penal de Puerto Rico y Estados Unidos, Colombia, Ed. Forum, 1991, pág. 525 esc. 26. Más allá de esa dimensión, tenemos los pronunciamientos de Miranda v. Arizona, 384 U.S. 436, cert. denegado, 385 U.S. 890 (1966), y su progenie en *629cuanto al derecho a asistencia de abogado en el interroga-torio de sospechosos bajo custodia, corolario del derecho constitucional contra la autoincriminación. Rivera Escuté v. Jefe Penitenciaría, supra.
La asistencia tiene que ser diligente y adecuada, no me-ramente pro forma. Pueblo v. Ortiz Couvertier, supra; Pueblo v. Ríos Maldonado, 132 D.P.R. 146 (1992); Pueblo v. Morales Suárez, 117 D.P.R. 497, 500-502 (1986); Chiesa, op. cit., Sec. 710, págs. 552-561; United States v. Cronic, 466 U.S. 648, 653-652 (1984); Cugler v. Sullivan, 466 U.S. 335 (1980).
Por último, este derecho no tolera la representación con-junta de coacusados en situaciones de conflicto de intereses. Pueblo v. Gordon, 113 D.P.R. 106 (1982); Chiesa, op. cit., Sec. 711, págs. 561-565. Los tribunales tienen la obligación de investigar motu proprio sobre el conflicto po-tencial de la representación conjunta de coacusados e in-formarles sobre su derecho a una representación ade-cuada, y que, en caso de conflicto, son acreedores a una representación individual; este derecho se extiende a la vista preliminar. Pueblo v. Padilla Flores, 127 D.P.R. 698 (1991).
f — I HH
En Puerto Rico, históricamente el derecho a la asisten-cia de abogado a imputados indigentes en causas penales ha sido sufragado sustancialmente por el Estado. Vega v. Luna Torres, 126 D.P.R. 370 (1990). En época reciente, la Ley Núm. 91 de 29 de abril de 1940 (4 L.P.R.A. secs. 426-429) estableció el cargo de defensor público. En el um-bral de la Constitución, la Ley Núm. 11 de 24 de julio de 1952 (4 L.P.R.A. sec. 61 et seq.) aumentó su número a diez (10); les prohibió ejercer la práctica privada, y delegó en el Juez Presidente de este Tribunal la facultad de nombrarlos y asignarlos a las diferentes salas del Tribunal Superior, *630conforme las necesidades del servicio. 4 L.P.R.A. secs. 361 y 391.
En 1955, un grupo de abogados y ciudadanos preocupa-dos por la'eficaz y adecuada representación de los pobres, crearon la “Sociedad para Asistencia Legal”, corporación sin fines de lucro. Su objetivo fue, y sigue, siendo, “promo-ver la justicia para los insolventes económicos, facilitán-dole servicios de abogados para garantizar la igual protec-ción de las leyes y para alentar la fe en la justicia”. González v. Alicea, Dir. Soc. Asist. Legal, 132 D.P.R. 638 (1993); E.A. Brownell, Asistencia Legal en Puerto Rico, 15 Rev. C. Abo. P.R. 229 (1954-1955). La Asamblea Legisla-tiva asignó aportaciones económicas para subvencionarla, lo que ha permitido el crecimiento y mejoramiento de sus servicios.(4)
Aunque dicha entidad tiene la misión de proveer asis-tencia legal a los indigentes, la insuficiencia de abogados por falta de recursos económicos y el impedimento de re-presentación conjunta de coacusados, no le ha permitido atender todos los casos o asuntos referídoles. T. Picó Silva, La Sociedad de Asistencia Legal: ¿un problema de respon-sabilidad profesional o del derecho a representación legal?; Pueblo v. Santiago, 47 (Núms. 3-4) Rev. Jur. U.P.R. 677 (1978). En esas situaciones, como mecanismo auxiliar com-plementario, la práctica judicial ha sido designar un abo-gado privado sin compensación alguna. ¿A qué visión ha respondido esta práctica?
*631IV
Como en otras jurisdicciones, aquí ha prevalecido la idea del abogado como funcionario del tribunal,(5) concep-ción plasmada jurisprudencialmente e incorporada en las Reglas de Procedimiento Criminal y los cánones del Código de Ética Profesional.
Al respecto, las Reglas 57 y 159 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, le confieren autoridad a los jue-ces del Tribunal de Primera Instancia para nombrar abo-gados de oficio a los acusados que no cuenten con los recursos económicos para contratar uno. Esta reglamenta-ción parte de una premisa apuntalada en normas de dere-cho consuetudinario: la obligación de los abogados a de-sempeñarse como funcionarios del Tribunal cuando les sea requerido.
Por otro lado, el Canon 1 del Código de Ética Profesio-nal, 4 L.P.R.A. Ap. IX, dispone:
Constituye una obligación de todo abogado luchar continua-mente para garantizar que toda persona tenga acceso a la re-presentación capacitada, íntegra y diligente de un miembro de la profesión legal.
En la consecución de este objetivo el abogado debe aceptar y llevar a cabo toda encomienda razonable de rendir servicios legales gratuitos a indigentes, especialmente en lo que se re-fiere a la defensa de acusados y a la representación legal de *632personas insolventes. La ausencia de compensación económica en tales casos no releva al abogado de su obligación de prestar servicios legales competentes, diligentes y entusiastas.
También es obligación del abogado ayudar a establecer me-dios apropiados para suministrar servicios legales adecuados a todas las personas que no pueden pagarlo. Esta obligación in-cluye la de apoyar los programas existentes y la de contribuir positivamente a extenderlos y mejorarlos. (Énfasis suplido.)
Los tribunales hemos hecho valer esta exigencia ética. El abogado no puede eludirla reclamando perjuicio econó-mico, ya que el Canon 38 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, le requiere cumplir “aunque el así hacerlo conlleve sacrificios personales”. Tampoco invocar que ejerce sólo como abogado en la práctica privada, pues como tal, su función tiene carácter público. In re Carreras Rovira y Suárez Zayas, 115 D.P.R. 778, 788 (1984). Ahora bien, puede rechazar una designación para la cual no se estime competente o capaz; el Canon 18 del Código de Ética Pro-fesional, 4 L.P.R.A. Ap. IX, le impide asumir la representa-ción cuando es consciente de que no puede prestar una labor idónea y competente. In re Acosta Grubb, 119 D.P.R. 595, 603 (1987); In re Díaz Alonso, Jr., 115 D.P.R. 755, 762 (1984).
El planteamiento central del peticionario Ramos Acevedo y otros abogados comparecientes se basa en la tesis absolutista de que la obligación de proveer asistencia legal a los acusados indigentes recae sólo sobre el Estado. Argu-mentan que cualquier desembolso o menoscabo del patri-monio del abogado nombrado de oficio constituye un que-brantamiento a sus derechos constitucionales. Tal postura parte del supuesto de que el Estado incumple su obligación constitucional cada vez que un abogado representa a un indigente y, como consecuencia, tiene que realizar algún tipo de desembolso económico o deja de percibir ingresos adicionales. En este extremo, no tienen razón.
*633El interés del Estado de asegurar que los acusados in-solventes tengan una adecuada representación legal no se erige como un impedimento para que los jueces, por impe-rativos procesales, nombren abogados de oficio cuando por distintos motivos los integrantes de la Sociedad para la Asistencia Legal no están disponibles.
A poco reflexionemos, en el fondo estamos ante una obli-gación que vincula a dos (2) personas o entidades distintas: la del Estado, que nace del propio texto constitucional, y la de los abogados, que surge de la ley, de la ética y de la tradición. Por la génesis y naturaleza inherente del servi-cio, no podemos aplicar una teoría contractual. No se trata de una obligación bilateral, sinalagmática, en la que una parte pueda posponer el cumplimiento hasta tanto la otra cumpla. Son obligaciones independientes que nacen de fuentes distintas y en las que los beneficiados directa-mente no son ninguno de los obligados.
Lamentablemente, como veremos, la mayoría del Tribunal desatiende esta importante distinción. Al presente, nu-merosas circunstancias han incidido para cuestionar la tradicional visión de los abogados, en particular la facultad judicial para ordenarles asumir la representación de los acusados sin compensarlos.(6) Hasta hace poco, la mayoría de las jurisdicciones habían sostenido tales designaciones, independientemente de que no mediara retribución. En *634Puerto Rico esa ha sido la norma; ¿existen razones consti-tucionales o de otra índole para variar o cualificarla?
V
Durante varios siglos ha persistido y defendido la idea de la abogacía como una noble y digna profesión alejada de las prácticas e intereses comerciales. Esta situación, sin embargo, se ha transformado. “El capitalismo avanzado, con su correlativo crecimiento de la esfera administrativa, ha ido despojando a la abogacía de su aureola de noble profesión liberal. Fenómeno éste que se evidencia con la proletarización de buena parte de los abogados, bien por su integración al servicio público, bien por su condición de empleados a sueldo de empresas privadas o de ‘socios’ me-nores de otros abogados. Paralelamente se observa tam-bién un auge en el ejercicio en grupo de la profesión —las llamadas sociedades de abogados— que en ciertos casos operan con un esquema similar al de una moderna em-presa comercial.” L.R. Rivera, Responsabilidad Civil de los Abogados (inédito), 1992.
Como muy bien apunta en su alegato la Facultad de Derecho de la Universidad de Puerto Rico, varias circuns-tancias han afectado el desempeño de los abogados en la esfera específica del derecho penal. Veamos. (A) Amplia-ción del derecho a abogado: hoy, la representación legal adecuada se extiende a múltiples etapas del proceso y re-sulta más oneroso brindarla sin recibir compensación. (B) Complejidad del procedimiento: nueva legislación, múlti-ples enmiendas y numerosos cambios doctrinales han en-sanchado los horizontes del derecho procesal penal. Ante esa complejidad, el abogado tiene que dedicarle más tiempo a la preparación del caso. (C) Especialización: lo expuesto ha dado paso al fenómeno del abogado criminalista. (D) Comercialización: la percepción pública de una profesión divorciada de las prácticas comerciales o *635de negocio está desapareciendo, en particular, desde que se legitimó la publicidad y los anuncios de abogados en Bates v. State Bar of Arizona, 433 U.S. 350 (1977). Además, el aumento de abogados ha generado una competencia poco distante de la comercial; ello naturalmente provoca oposi-ción a los nombramientos de oficio. (E) Nuevas doctrinas científicas y tendencias judiciales: el reputado profesor David L. Shapiro, en su artículo The Enigma of the Lawyer’s Duty to Serve, 55 N.Y.U. L. Rev. 735 (1980), ha contribuido notablemente al replanteamiento de la norma tradicional del abogado como funcionario del tribunal, posición que ha encontrado eco en algunos tribunales. (F) Aumento en el crimen y la pobreza: es materia de conocimiento judicial el incremento de los acusados indigentes y las asignaciones de oficio. (G) Insuficiencia de fondos: se nota una merma de asignaciones de fondos y estancamiento de programas de asistencia legal.
VI
Frente a estos factores, cinco (5) objeciones de índole constitucional se aducen contra los nombramientos de ofi-cio sin compensación: (1) privación de propiedad sin justa compensación o el debido procedimiento de ley en términos sustantivos; (2) desigual protección de las leyes porque im-pone a los abogados una carga no exigida a otras personas o porque algunos abogados no tienen que sobrellevarla-, (3) servidumbre involuntaria; (4) infracción al derecho de asis-tencia de abogado garantizado por la sexta enmienda de la Constitución federal, y (5) prestación de servicios involun-tarios en violación a la libertad de conciencia. Examinémoslas.
Según indicado, hasta reciente, numerosas jurisdiccio-nes en Estados Unidos consideraban el nombramiento de oficio —con muy poca o ninguna compensación— constitucional. Véase Williamson v. Vardeman, 674 F.2d *6361211, 1214-1215 (8vo Cir.1982), y casos allí citados. En las últimas dos (2) décadas, sin embargo, cobró auge una ten-dencia contraria, apoyada en las nuevas circunstancias que confronta la profesión. Algunos tribunales han acep-tado estos cambios, pero han sostenido los ataques consti-tucionales, sobre todo aquellos basados en las cláusulas de debido procedimiento de ley y justa compensación de la Constitución federal. DeLisio v. Alaska Superior Court, 740 P.2d 437, 439-441 (Alaska 1987); State ex rel. Stephan v. Smith, 747 P.2d 816, 837-842 (1987).
Reconocidamente, la cláusula de justa compensación y la del debido procedimiento protegen la propiedad privada contra una incautación o perjuicio arbitrario o sin compensación. Art. II, Secs. 7 y 9, Const. E.L.A., L.P.R.A., Tomo 1; Emdas. V y XIV, Const. EE. UU., L.P.R.A., Tomo 1; The Richards Group v. Junta de Planificación, 108 D.P.R. 23 (1978); E.L.A. v. Márquez, 93 D.P.R. 393 (1966); Hawaii Housing Authority v. Midkiff, 467 U.S. 229, 239-242 (1984); Keystone Bituminous Coal Assn. v. DeBenedictis, 480 U.S. 470, 481-486 y 506 (1987). En recta lógica adju-dicativa, esa salvaguarda nos obliga primero a resolver si los servicios que rinde un abogado son “propiedad” dentro del significado de las referidas cláusulas. State ex rel. Stephan v. Smith, supra, y casos allí citados.
El trabajo, en su acepción histórica, es la manera más elemental e inalienable de cualquier descripción del dere-cho propietario. En el abogado se materializa con la inver-sión de su tiempo y esfuerzo intelectual; es un bien intangible. Nassar Rizek v. Hernández, 123 D.P.R. 360 (1989). Por otro lado, el gasto para preparar una defensa adecuada es tangible. No es difícil concluir que las disposi-ciones constitucionales aludidas resguardan la propiedad tangible e intangible.(7) Ello explica, específicamente, por *637qué los abogados y otros profesionales son acreedores a que los procedimientos de admisión y disciplinarios estén en “armonía” con el debido procedimiento de ley. Santiago v. Trib. Exam. de Médicos, 118 D.P.R. 1 (1986); Román v. Trib. Exam. de Médicos, 116 D.P.R. 71 (1985); In re Pagán, 71 D.P.R. 761, 763 (1950); Withrow v. Larkin, 421 U.S. 35, 46 (1975); In re Buffalo, 390 U.S. 544, 550 (1968). En resu-men, partimos de la premisa de que los servicios de un abogado constituyen “propiedad” protegida constitucionalmente. De Lisio v. Alaska, supra, pág. 440; J.L. Anderson, Court — Appointed Counsel: the Constitutionality of Uncompensated Conscription, 3 Geo. J. Legal Ethics 503, 520-521 (1990); D.L. Shapiro, The Enigma of the Lawyer’s Duty to Serve, 55 N.Y.U. L. Rev. 735, 771 (1980).
Aclarado este aspecto, veamos si la privación de esa pro-piedad está relacionada racionalmente con un fin o interés legítimo del Estado o si, por el contrario, estamos ante una acción arbitraria o caprichosa gubernamental. Además, ve-remos si al amparo de la cláusula de justa compensación —suponiendo que la privación sea racional— obligar al abogado a rendir unos servicios conlleva e impone una carga tan onerosa que automáticamente requiera una justa compensación.
La validez de una designación sin compensación con-formé la cláusula de debido procedimiento en su modali-dad sustantiva, depende de las características del sistema. Bajo este enfoque, en State ex rel. Stephan v. Smith, supra, el Tribunal Supremo del estado de Kansas estimó racional requerir a los abogados que donaran tiempo razonable. Ahora bien, declaró caprichoso, arbitrario y nulo el sistema *638local que imponía una carga excesivamente onerosa sobre un pegueño grupo de abogados.
Con mayor rigurosidad, otros tribunales han invalidado el sistema aun cuando la carga haya sido distribuida equi-tativamente entre todos. Razonan que no es legítimo obli-, gar solamente a los proveedores de los servicios sobrellevar todo el costo de representar a los indigentes. Webb v. Baird, 6 Ind. 13, 17 (1854); Cunningham v. Superior Court, 222 Cal. Rptr. 854, 862 (Cal. App. 2, 1986).
No compartimos estos enfoques. El criterio rector del la cláusula del debido procedimiento en el área de reglamen-tación económica es la racionalidad de la acción del Es-tado: que no sea irrazonable, arbitraria o caprichosa. Marina Ind., Inc. v. Brown Boveri Corp., 114 D.P.R. 64, 80 (1983). Cf. M. & B.S., Inc. v. Depto. de Agricultura, 118 D.P.R. 319, 334 (1987); Vélez v. Srio. de Justicia, 115 D.P.R. 533, 538-539 (1984). Por ende, no podemos concluir, áb initio, que todo tipo de esquema sea inválido, independien-temente de sus efectos y diseño. Es decir, estimamos racio-nal exigir una cantidad limitada de servicios profesionales sin compensación. La clave estriba en que “[l]a buena mar-cha del proceso judicial del país es responsabilidad inelu-dible de todo miembro de la profesión legal”. (Enfasis suplido.) In re Vélez Báez, 128 D.P.R. 509 (1991). A fin de cuentas, para poder ejercer la profesión, en alguna medida todo abogado depende que integralmente el sistema judicial funcione de manera adecuada.
“[P]ara un abogado mantener el sistema legal es tan impor-tante como para un chofer de camión mantener el sistema de carreteras. Ello incluye una representación legal adecuada para todas las partes. ‘El sistema de litigación, por sí mismo’, ha dicho un Tribunal, ‘algunas veces no puede operar para pro-ducir resultados justos a menos que todas las partes en disputa estén representadas competentemente’. Por lo tanto, requerir a los abogados que contribuyan al funcionamiento del sistema jurídico es tan racional como la contribución fiscal especial im-puesta en los choferes de camiones.” (Traducción nuestra.) An*639derson, op. cit., pág. 522, citando a Ex parte Dibble, 310 S.E.2d 440, 442 (S.C. App. 1983).
Además, en nuestra sociedad numerosas actividades es-tán sujetas a cargas especiales cuando se determina que existe un nexo suficiente entre la actividad y la condición que se le impone. Arenas Procesadas, Inc. v. E.L.A., 132 D.P.R. 593 (1993); Lucas v. South Carolina Coastal Council, 505 U.S. 1003 (1992); Nollan v. California Coastal Comm’n, 483 U.S. 825, 834-837 (1987). Por otro lado, po-demos razonablemente suponer que el costo que repre-senta el rendir servicios legales sin compensación, even-tualmente será sustancialmente transferido a sus consumidores. Requerirlo a todos, de su faz, es el meca-nismo racional para distribuir el costo del sistema judicial entre los protagonistas principales que lo usan y usufructan.
En Puerto Rico no existe una disposición estatutaria que establezca un sistema de nombramiento de abogado de oficio sin compensation(8) Los jueces recurren al nombra-*640miento ad hoc según surgen las necesidades en cada caso. Incuestionablemente la ausencia de un sistema con crite-rios claros crea el riesgo de que se susciten situaciones de arbitrariedad o capricho, y que los nombramientos recai-gan en un grupo limitado de abogados.
Sin embargo, según expuesto, ello no macula automáti-camente tales designaciones. En definitiva, es obvio que la cláusula de debido procedimiento de ley no se activa si se establece un sistema justo y equitativo para el nombra-miento de abogados de oficio sin compensación, que recaiga sobre toda la profesión. Ahora bien, sin tal sistema, la forma ad hoc en la cual se hacen actualmente los nombra-mientos es arbitraria y caprichosa, y, por ende, inválida. La opinión mayoritaria, aunque pretenda, no logra subsanar estas deficiencias constitucionales; ciertamente es trunca.
VIII
El concepto jurídico incautación (taking) implica eva-luar la acción gubernamental en cuestión y su grado de interferencia real con los derechos de propiedad privada. Arenas Procesadas Inc. v. E.L.A., supra; Penn Central Transp. Co. v. New York City, 438 U.S. 104, 130 (1978); Pennsylvania Coal v. Mahon, 260 U.S. 393, 415 (1922). El Tribunal Supremo federal ha sostenido que “la proposición para que las personas puedan establecer una ‘incautación’ demostrando sencillamente que se les ha negado a ellos la habilidad de explotar un interés propietario que creían dis-ponible para desarrollar es simplemente insostenible”. (Traducción nuestra.) Penn Central Transp. Co. v. New York City, supra.
Como indica F. Michelman en Property, Utility, and *641Fairness: Commentaries on the Ethical Foundations of “Just Compensation” Law, 80 Harv. L. Rev. 1165 (1967), luego de analizar numerosa jurisprudencia, uno de los si-guientes cuatro factores es generalmente decisivo para de-terminar si la acción realizada por el Gobierno exige justa compensación:
(1) si el público o sus agentes ha usado físicamente u ocupado algo perteneciente al reclamante; (2) el tamaño del perjuicio sufrido por el reclamante o el grado que se ha menoscabado su propiedad afectada; (3) si la pérdida del reclamante es o no superada por la ganancia concomitante del público; (4) si el reclamante ha sufrido otra pérdida aparte de la restricción a su libertad de realizar alguna actividad considerada perjudicial a otras personas. (Traducción nuestra.) Michelman, supra, pág. 1184. Véase, además, 2 Treatise on Constitutional Law: Substance and Procedure Sec. 15.12 (1986).
A la luz de estos factores, es ineludible concluir que el nombramiento de oficio sin compensación constituye una apropiación de los servicios del abogado, pero de ordinario, como carga atenuada y salvo circunstancias extraordina-rias, no requiere retribución. La sola encomienda resulta insuficiente para justificar siempre el pago de justa com-pensación, en contraste a cuando se demuestra un impacto claramente oneroso que supera los beneficios derivables. Goldblatt v. Town of Hempstead, 369 U.S. 590, 596 (1962).(9) Nos explicamos.
*642La jurisprudencia reciente y el enfoque en Penn Central Transp. Co. v. New York City, supra, coinciden con esta doctrina, pues asigna importancia decisoria a la manera en que se caracteriza la acción gubernamental. Así, de un lado, el reclutamiento obligatorio del abogado podría con-siderarse análogo a una apropiación física de sus servicios. No se trataría simplemente de una reglamentación que meramente disminuya la rentabilidad de su práctica pro-fesional, sino una transferencia directa de la propiedad del abogado al indigente. Desde esta óptica, como confiscación física, estaríamos ante un caso que indiscutiblemente re-queriría justa compensación. Loretto v. Teleprompter Manhattan CATV Corp., 458 U.S. 419, 426 (1982). Véase, además, Atwell, op. cit., págs. 1257-1259.
Por otro lado, Penn Central Transp. Co. v. New York City, supra, también admite que la acción gubernamental pudiera interpretarse como que sólo disminuye el valor o la rentabilidad de la práctica profesional del abogado. Reque-rirle servicios profesionales sin compensación, por sí solo y sin demostrar circunstancias extraordinarias, no conlleva-ría justa compensación. Para justificarla, tendría que de-mostrar que la interferencia con los derechos propietarios son de tal magnitud que frustran sus expectativas econó-micas, impidiéndole obtener un rendimiento razonable del ejercicio de su profesión.
La jurisprudencia estatal que se hace eco de esta pos-tura es significativa. State ex rel. Stephan v. Smith, supra. Estamos ante una incautación cuando los servicios son un gravamen irrazonable porque median circunstancias extraordinarias. Es irrazonable si le impide al abogado continuar ejerciendo su profesión, se ve precisado a aban-donarla por un período extenso al tener que dedicarle una porción significativa de su tiempo, cuando se le requiere que se mude de lugar, cuando se le exige que cubra los costos de la litigación de su propio peculio durante un pro-ceso criminal prolongado o cuando el abogado sufre unas *643pérdidas significativas debido a que tiene que continuar sufragando sus gastos de oficina mientras los rinde. Véanse: People v. Randolph, 219 N.E.2d 337, 340 (1966); State ex rel. Stephan v. Smith, supra; Daines v. Markoff, 555 P.2d 490, 492-493 (Nev. 1976); Bias v. State, 568 P.2d 1269, 1272 (Okla. 1977); State ex. rel. Partain v. Oakley, 227 S.E.2d 314 (1976); White v. Board of County Com’rs, 537 So. 2d 1376, 1379 (1989).
Varios casos han resuelto que el deber ético de los abo-gados de rendir servicios gratuitos a los acusados indigen-tes impide la aplicación de la disposición constitucional so-bre uso público de la propiedad privada sin compensación; en realidad no hay una incautación {taking). Hurtado v. United States, 410 U.S. 578 (1973); U.S. v. Dillon, 346 F.2d 633 (9no Cir. 1965); State v. Rush, 217 A.2d 441 (1966); Williamson v. Vardeman, supra. El último pronuncia-miento del Tribunal Supremo federal fue Mallard v. U.S. District Court, 490 U.S. 296 (1989). Allí una mayoría de cinco (5) jueces se expresó a favor de la norma tradicional que valida la práctica de los abogados de oficio nombrados por el tribunal sin recibir ningún tipo de compensación económica.
IX
Sin embargo, el peticionario Ramos Acevedo alega que su designación no es aislada, sino repetitiva. Ciertamente, una sola designación de oficio, o al menos de naturaleza esporádica, no necesariamente conlleva una interferencia "irrazonable” con el derecho de propiedad de los abogados. Ahora bien, la necesidad de incurrir en gastos personales {out of pocket expenses), para una defensa adecuada, podría ser una interferencia irrazonable en algunos casos, pero en otros insignificantes. “[Ajunque puede ser constitucional imponer a todo abogado una carga modesta de servicio pú-blico, es manifiestamente irrazonable requerir a un nú-*644mero pequeño (úsualmente abogados especialistas crimi-nalistas) invertir mucho tiempo amenazando su práctica, mientras otros no invierten nada. Si se va a mantener un sistema, debe desarrollarse uno de justa distribución.” (Tra-ducción nuestra y énfasis suplido.) Anderson, op. cit., pág. 528.
Según indicáramos, no existen normas o reglamentos en nuestra jurisdicción que guíen la discreción de los jueces al hacer designaciones de oficio. La elaboración de dicho sis-tema es tarea principal e inherente dél Poder Judicial, com-partida con la Asamblea Legislativa. Aunque la mayoría lo rechace, superar la inconstitucionalidad de la práctica con-lleva configurar una solución permanente. Mientras tanto, es un imperativo constitucional decisorio pronunciarnos so-bre los criterios básicos que deben concurrir para que estos nombramientos sean compatibles con las limitaciones constitucionales. Además, ante la realidad de que una de-signación de oficio pudiera conllevar una considerable in-versión de tiempo y esfuerzos del abogado defensor, es ne-cesario también establecer un procedimiento para compensarlo justamente en situaciones extraordinarias.
X
Como preludio a esa tarea, anotamos que la impugna-ción a la designación compulsoria gratuita bajo la igual protección de las leyes se plantea en los siguientes térmi-nos: ¿por qué los abogados, o un grupo de éstos, deben car-gar con la responsabilidad de proveer los servicios no com-pensados? En el fondo se aduce discrimen o desigualdad en la distribución de la carga económica.
Según expuesto, tratándose de una situación en la es-fera de la reglamentación económica, sólo es inconstitucio-nal la actuación caprichosa o arbitraria. Reafirmamos una vez más el escrutinio tradicional mínimo como criterio para atender la impugnación de clasificaciones económicas *645bajo la igual protección de las leyes. La actuación guberna-mental se sostiene si razonablemente puede concebirse una situación que justifique su clasificación. Quien la im-pugna tiene el peso de establecer que es claramente arbi-traria y que no puede detectarse nexo racional alguno.
No es difícil imaginar una razón que justifique la desig-nación de cierto abogado para que asuma la representación de un acusado indigente que carezca de uno. Bajo la doc-trina vigente de la igual protección de las leyes no es me-ritorio un planteamiento de compensación por parte del abogado así designado. Acogerlo “ignora la autoridad de la Corte Suprema en reglamentación discriminatoria” (Anderson, op. cit., pág. 519), esto es, que “sólo es discrimina-ción odiosa (invidious), el estatuto totalmente arbitrario, que no está en armonía con la Décimocuarta enmienda’. City of New Orleans v. Dukes, 427 U.S. 297, 303-304 (1976)”. (Traducción nuestra.) Íd.
El peticionario Ramos Acevedo invoca, además, la pro-hibición de toda forma de servidumbre involuntaria. Art. II, Sec. 12, Const. E.L.A., L.P.R.A., Tomo 1. Planteamientos similares, bajo las disposiciones análogas de la Enmda. XIII a la Constitución federal, han sido rechazados categó-ricamente por tribunales y comentaristas.(10) Hurtado v. United States, supra, pág. 578; Selective Draft Law Cases, 245 U.S. 366 (1918); Butler v. Perry, 240 U.S. 328 (1916); Edwards v. United States, 103 U.S. 471 (1880). Las deci-siones son prácticamente unánimes: no puede sostenerse que servir gratuitamente a un acusado indigente, aunque sea por orden de ün tribunal, constituya servidumbre involuntaria. Dicha prohibición nada tiene que ver con la obligación de un abogado de ofrecer servicios legales a los indigentes. La permanencia de esa prohibición en el texto constitucional se hizo en atención no tan sólo por el valor *646solemne de ésta, sino también “por las formas indirectas y a veces sutiles que a ella puede conducir de hecho las va-rias posibilidades del trabajo forzado o involuntario”. 4 Diario de Sesiones de la Convención Constituyente, 2571-2572 (1951). Una vez establecida la existencia de un deber, es claro que su cumplimiento no constituye una ma-nera indirecta de esclavitud.
XI
A la luz del análisis que precede, no se cuestiona que nuestra Constitución y que la Enmda. VI federal, en cuanto exige que la asistencia de abogado sea adecuada o efectiva, permite rechazar la designación si el abogado es-tima que no tiene la competencia necesaria para cumplirla. Ello está en armonía con el Canon 18 del Código de Ética Profesional, 4 L.P.R.A. Ap. II, que considera impropio asu-mir una representación profesional si se es “consciente de que no puede rendir una labor idónea competente y no puede prepararse adecuadamente sin que ello apareje gas-tos o demoras irrazonables a su cliente o a la administra-ción de la justicia”. Canon 18 del Código de Ética Profesional, supra.
Distinto al argumento del peticionario Ramos Acevedo, la buena calidad en la defensa no es pertinente frente al planteamiento de compensación: “no existe razón para creer que el abogado no retribuido falla en proveer repre-sentación adecuada al indigente.” (Traducción nuestra.) Anderson, op. cit., pág. 517. El estudio más reciente sobre el particular tiende así a corroborarlo. Indigent Defenders, Nat. Center for State Courts, mayo 1992; Makemson v. Martin County, 491 So. 2d 1109 (1986).
En lo que respecta a las entidades principales en Puerto Rico —Sociedad para Asistencia Legal y Corporación de Servicios Legales, Inc.— ya en el pasado hemos reconocido “[l]a extraordinaria labor que llevan a cabo [sus] abogados *647Pueblo v. Vega, Jiménez, 121 D.P.R. 282, 292 (1988). Véase Vega v. Luna Torres, supra.
XII
En principio, la defensa de indigentes podría estar bajo la sombrilla protectora de la Primera Enmienda de la Constitución federal, esto es, la asociación y la membresía involuntaria o contra la asociación compulsoria en deter-minadas causas.
La sola exigencia de compensación —único reclamo ante nuestra consideración— no es suficiente para anular la obli-gación de los cánones. No obstante, nada impide al abogado invocar válidamente cuestiones de conciencia o de creencias para negarse a asumir determinada representación. El abo-gado que de buena fe no acepta una designación por razones de conciencia estará protegido. La Regla 6.2 de las Reglas Modelo de Conducta Profesional de la A.B.A. provee para ello. Cf. Keller v. State Bar of California, 496 U.S. 1 (1990); Abood v. Detroit Board of Education, 431 U.S. 209 (1977); Lathrop v. Donohue, 367 U.S. 820 (1961); Colegio de Abogados de P.R. v. Schneider, 112 D.P.R. 540 (1982); Colegio de Abogados v. Schneider, 117 D.P.R. 504 (1986); Schneider v. Colegio de Abogados de Puerto Rico, 917 F.2d 620 (1er Cir. 1990).
XIII
Aclarados estos extremos, distinto a la mayoría, la adju-dicación del presente recurso pone de manifiesto la necesi-dad imposponible de trazar nuevos horizontes e insuflarle vida a la función social del abogado en el Puerto Rico con-temporáneo, mediante la adopción de un sistema integral, abarcador y compulsorio que distribuya justa y equitativa-mente el deber ético de proveer servicios legales gratuitos a los indigentes. A fin de cuentas, el abogado no es un simple *648observador aislado de la psicogénesis y dinámica decisoria; en muchos extremos es “protagonista y coadyuvante del diario judicial. Su persona es una extensión básica de los tribunales”. In re Cardona Álvarez, 116 D.P.R. 895, 903 (1986). Dicha obligación, según indicado, emana del Canon 1 del Código de Etica Profesional, supra, esto es, del abo-gado como auxiliar del tribunal “luchar, continuamente para garantizar que toda persona tenga acceso a la repre-sentación capacitada, íntegra, diligente de la profesión legal”.
La tarea es compleja. Anticipamos que esta posición —producto de un análisis reflexivo de varios meses— na-turalmente generará objeciones y críticas —sanas y cons-tructivas— entre algunos miembros del foro puertorri-queño; ningún sistema es perfecto. Sin embargo, cualesquiera fallas iniciales serían superadas prontamente sobre la marcha. Como tantas otras empresas, la experien-cia sería aleccionadora y nos permitiría, a la larga, que el esquema final y servicios fuera cualitativa y cuantitativa-mente el más depurado y los mejores.
En consecuencia, al amparo de nuestra facultad inhe-rente(11) de reglamentar la profesión de abogado en sus dis-tintos aspectos, emitiríamos los siguientes pronunciamien-tos:
Primero, todo abogado prestará un mínimo de horas anuales de “servicios legales gratuitos a indigentes”. Dos (2) métodos se han propuesto para cuantificar este tipo de *649servicio. El primero, a base del número de asuntos que el abogado acepte y termine durante el año. Tiene la virtud de asegurar que un mismo abogado represente al cliente a través de todo el proceso. Sin embargo, como desventaja, se señala que podría estimular a que los abogados, con el pro-pósito de evadir su responsabilidad, terminen prematura-mente los pleitos, produciéndose un fracaso a la justicia. Además, dificulta la distribución equitativa, toda vez que la gama de asuntos legales es amplia, y algunos abogados atenderían los breves o sencillos, mientras que otros inter-vendrían en unos sumamente complejos.
El otro método mide la obligación por horas de servicio. Su virtud es la sencillez. Permite una distribución más equitativa y que el abogado pueda fácilmente armonizar y acoplar el servicio a su calendario.(12) La mayoría de las propuestas lo han adoptado.
Muchas propuestas, aunque sobre bases voluntarias, sugieren que se preste un número mínimo de horas que oscile entre veinte (20) y cincuenta (50).(13) Con el fin de permitir que los abogados puedan terminar encomiendas particulares, que excedan las horas anuales requeridas en un (1) año en particular, estimamos conveniente que se permita prorratear a años subsiguientes la labor rendida en exceso de la obligación. Se autorizaría, con mayor énfa-sis, en servicios a prestarse en áreas del derecho penal y *650civil que presentan las necesidades más apremiantes de los indigentes. (14)
Segundo, para cuantificar la compensación en aquellos casos que procedan, el abogado deberá escrupulosamente llevar un récord del tiempo invertido y la naturaleza de sus gestiones. Al concluir la gestión someterá, bajo juramento, un memorando de honorarios al tribunal. Evaluada su ra-zonabilidad, a la luz de los autos originales y demás facto-res pertinentes, el tribunal lo aprobará para su correspon-diente pago. El tribunal tendrá la facultad para modificar o eliminar cualquier partida que resulte irrazonable o improcedente.
Tercero, el concepto básico decisorio será la razonabili-dad en interacción con los destinatarios de los servicios: los pobres. No podemos equiparar estas compensaciones con los honorarios que se cobran en la práctica privada. Ha-cerlo desnaturalizaría en parte el substrato ético de esta obligación. Después de todo, esta remuneración tiene que estar “dentro de unos límites que no rebasen la línea ima-ginaria que separa los honorarios altos perfectamente líci-tos [en otras situaciones] y los que operan como opresión de una clase privilegiada contra el consumidor de servicios”. López de Victoria v. Rodríguez, 113 D.P.R. 265, 268 (1982).
A tal efecto, un estudio realizado hace algún tiempo por Servicios Legales de Puerto Rico, Inc. reveló que el prome-dio de la tarifa de honorarios prevalecientes en el país era de cincuenta dólares ($50) la hora y setenta dólares ($70) por servicios especializados en las distintas áreas del *651derecho. Esta corporación utilizó esas cifras para estable-cer las tarifas a pagarse a los abogados en la práctica pri-vada que prestan sus servicios a través del Programa de Práctica Compensada (P.P.C.) que ofrece. Se satisfacen los servicios legales a razón de veinticinco dólares ($25) la hora, y el panel de áreas especializadas, a treinta y cinco dólares ($35). Como punto de partida, para inmediata im-plantación, sujeto a revisión futura, consideramos razona-ble una tarifa de treinta dólares ($30) fuera del tribunal; cincuenta dólares ($50) en el tribunal. De igual modo, en aquellos asuntos aplicables, consideramos razonable las Tablas de Compensación del Programa de Práctica Com-pensada de Servicios Legales de P.R., Inc.
Cuarto, en circunstancias meritorias —como por excep-ción— el abogado podrá optar por satisfacer esta obligación mediante una aportación económica. Su determinación final se formulará utilizándose criterios objetivos.
Como corolario, el producto de la multiplicación de las horas de servicio pro bono que debe servir el abogado bajo estas tarifas, representará la aportación económica necesa-ria para satisfacer esta obligación ética.
Estará disponible, además, su cumplimiento en forma mixta. Si un abogado, de buena fe trata de prestar sus servicios, pero no le es posible cumplir con la totalidad de horas requeridas, se le permitirá completarla mediante el pago de las horas no trabajadas según la tarifa antes establecida.
Quinto, se relevará al abogado de cumplir con esta exi-gencia ética cuando medie una (1) de las causas siguientes: incapacidad, retiro, incompetencia profesional, razones de conciencia(15) pertenecer a la Judicatura o estar obligado por los cánones de ética judicial, ser funcionario público, empleado del Gobierno, municipios u otras agencias guber-*652namentales o corporaciones públicas, impedidos de practi-car la profesión, no residir en Puerto Rico y otras causas excepcionales, permanentes o temporales, tales como difi-cultades económicas, enfermedad y otras.(16)
Sexto, el deber aquí reconocido comprende los servicios directos y aquéllos a entidades que suministran servicios legales a los menesterosos. Se extiende al área de lo penal en causas criminales en que no pueda intervenir, o proveer servicios, la Sociedad de Asistencia Legal. Incluye, claro está, la práctica apelativa criminal.
En cuanto al área de lo civil, servirá de punto de partida el Programa de Envolvimiento de los Abogados en la Prác-tica Privada; Plan de 1993 de Servicios Legales de Puerto Rico, Inc., a saber, servicios prioritarios en educación; vi-vienda pública y privada; beneficios públicos manteni-miento de ingresos; salud y seguros médicos; relaciones de familia; empleo; consumidores, servicios públicos, finan-zas; derechos individuales; calidad ambiental y condición física de la comunidad, y menores juvenil.
Séptimo, para la determinación de quienes son indigen-tes, se utilizarán los criterios vigentes tradicionales esta-blecidos por los tribunales (forma pauperis), y las cualifi-caciones de la Sociedad para Asistencia Legal, Servicios Legales de Puerto Rico, Inc. y las Clínicas de Asistencia Legal de las Universidades.
Y octavo, reafirmamos que “[e]l hecho de que el abogado reciba retribuciones mínimas, o ninguna como puede ocu-rrir en algunos casos, no es excusa que justifique su falta de diligencia en la tramitación de un caso”. (Citas omitidas.) In re Pereira Esteves, 131 D.P.R. 515 (1992).
*653XIV
En virtud de los fundamentos expuestos, y para salvar la constitucionalidad de la actual práctica de los tribunales de nombrar abogados de oficio para representar a los acu-sados indigentes —y sostener la designación del peticiona-rio licenciado Ramos Acevedo— es impostergable recono-cer, sin ambages, que existe un deber ético de todo abogado de prestar un mínimo de horas anuales de servicios “lega-les gratuitos a indigentes”, que se extiende a cada uno de los miembros de la profesión legal. No puede ser de otra forma, pues el Canon 1 del Código de Ética Profesional, supra, única fuente positiva de este deber, no hace distin-ción alguna.
La mayoría pasa por alto el principio constitucional de un sistema judicial unificado y el presupuesto de uniformi-dad en las reglas de administración, y por ende, en la remuneración. En consecuencia, hasta tanto el Colegio de Abogados de Puerto Rico nos someta un Informe y adopte-mos una propuesta integral para implantar de inmediato este mandato, fijaríamos mandatoriamente un mínimo de veinte (20) horas al año, susceptibles de ser sustituidas, total o parcialmente, mediante aportaciones económicas a razón de cincuenta dólares ($50) la hora, a ser remitidas a un Fondo Especial bajo la custodia del Colegio de Abogados. Dentro de noventa (90) días, todo abogado obli-gado por este deber ético según los términos de esta ponen-cia, rendiría a este Tribunal, por conducto del Colegio de Abogados, un informe exponiendo la forma y el momento en que lo cumpliría.
Sin menoscabo de que este Tribunal, mediante resolu-ciones al efecto, adopte las determinaciones y medidas que fueran necesarias para el fiel y adecuado cumplimiento o esclarecimiento de su mandato, devolveríamos los autos originales para que el foro de instancia, en virtud de los *654criterios aquí formulados, determinara si procede a no asignarle una compensación al peticionario licenciado Ramos Acevedo por descargar su encomienda.
“[E]l Derecho es algo real y vivo, y algo con que inevita-blemente se ha de tropezar, cada vez que se quiera trans-formar, para mejorarla, la condición de los hombres.” Po-sada, op. cit., pág. 8.

(1) Véanse, además: B. Fernández García, El abogado ante la evolución social, 1 Rev. Der. Leg. Jur. C. Abo. P.R. 6 (1935-1936); R. Atiles Moreu, El abogado como factor social, 3 Rev. Jur. U.P.R. 266 (1934); C. Santana Becerra, Esta sacerdotal profesión nuestra, 1 (Núm. 2) Rev. Jur. U.I.A. 15 (1964); E.B. Santiago Ortiz, Breves apuntes sobre la función del abogado a través de la historia y su influencia en la sociedad, 2 (Núm. 1) Rev. Jur. U.I.A. 97 (1965); C.M. Piñeiro y del Cueto, La función social de la abogacía, 1 (Núm. 1) Rev. Jur. U.I.A. 26 (1964); J. Benítez, La Función Social del Abogado, 17 Rev. C. Abo. P.R. 225 (1957); J.B. Fuster, Los cánones de ética y la buena conducta profesional, XXXII (Núm. 4) Rev. Jur. U.P.R. 661 (1962); M. Abreu Castillo, La responsabilidad de un abogado en una sociedad en vías de evolu-ción, 23 Rev. C. Abo. P.R. 299 (1963); J.E. Robles Rosario, Ética Profesional, XLVI (Núms. 1-2) Rev. Jur. U.P.R. 225 (1977); J. López Vilanova, En torno a “Los Abogados de Puerto Rico’y la profesión legal: ocupación o espeeialización, 11 (Núm. 3) Rev. Jur. U.I.A. 853 (1977); J. Trías Monge, La Abogacía en Puerto Rico, 42 Rev. C. Abo. P.R. 389 (1981); J. Portuondo y de Castro, La Profesión de Abogados, 65-68 Rev. Der. Pur. 73 (1977-1978); F.A. Avilés, Responsabilidad legal y moral del abogado, del juez y del ciudadano con la administración de la justicia, 29 Rev. C. Abo. P.R. 119 (1968).


(2) Conforme los autos originales, Ramos Acevedo acató nuestro mandato provisional. Ante el foro de instancia, se celebró el juicio y Ayala Sanjurjo fue absuelto.


(3) En la esfera federal, este derecho ha crecido notablemente. Véanse: Gagnon v. Scarpelli, 411 U.S. 778, 790 (1973); Argersinger v. Hamlin, 407 U.S. 25, 40 (1972); Coleman v. Alabama, 399 U.S. 1, 9-10 (1970); Mempa v. Hay, 389 U.S. 128, 137 (1967); United States v. Wade, 388 U.S. 218, 237 (1967); In re Gault, 387 U.S. 1, 41 (1967); Miranda v. Arizona, 384 U.S. 436, 469, cert. denegado, 385 U.S. 890 (1966).
Abarca todo delito que apareje pena de reclusión —Argensinger v. Hamlin, supra— y ninguna convicción en un juicio sin asistencia de abogado puede usarse luego para fines de reincidencia. Baldasar v. Illinois, 446 U.S. 222 (1980). Aunque no hay derecho a asistencia de abogado cuando el acusado sólo puede ser sentenciado al pago de una multa, Scott v. Illinois, 440 U.S. 367 (1979), sí debe garantizarse cuando el delito imputado apareja pena de reclusión.


(4) Para esto, anualmente se asigna casi tres millones de dólares ($3,000,000). Además, mediante legislación específica ha provisto mecanismos para su solvencia económica. Con la aprobación de la Ley Núm. 94 de 14 de diciembre de 1991 (4 L.P.R.A. sec. 896), que aumentó a dos dólares ($2) el sello notarial para cancelarse en toda declaración jurada o afidávit, se confiaba aumentar los ingresos de la Sociedad, entre uno punto ochenta y nueve millones de dólares ($1,890,000) y dos millones de dólares ($2,000,000) anuales. Además, dicha entidad recibe alrededor de trescientos setenta y cinco mil dólares ($375,000) anuales en concepto del pago del arancel de suspensión de casos criminales. En resumen, la totalidad de los fondos con que cuenta la Sociedad provienen directa o indirectamente del Gobierno de Puerto Rico.


(5) La obligación de garantizar este derecho constitucional es del Estado. Aun-que el Canon 38 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, caracteriza a los abogados “funcionarios del tribunal”; ello no equivale a “funcionario público”. En el contexto de la Cláusula de Privilegios e Inmunidades, véanse: Supreme C. of N.H. v. Piper, 470 U.S. 274, 281 esc. 12 (1985); Supreme Court of Virginia v. Friedman, 487 U.S. 59 (1988).
Al igual que otros profesionales —médicos, ingenieros, arquitectos— los aboga-dos pueden producir “servicios” sólo mediante la autorización del Estado. Sin embargo, contrario a otros profesionales, los abogados son reglamentados estrictamente por este Tribunal Supremo, pueden ser disciplinados y están sujetos a perder su licencia por incumplir con los cánones de ética.
Notamos, sin embargo, cómo la Ley Núm. 79 de 28 de junio de 1978 (29 L.P.R.A. sec. 71 et seq.j, impone a todo profesional relacionado con la salud, que aspire a una licencia permanente, practicar por un (1) año en el servicio público del país.


(6) Es abundante la literatura sobre el tema: J.L. Anderson, Court-Appointed Counsel: the Constitutionality of Uncompensated Conscription, 3 Geo. J. Legal Ethics 503 (1990); C.D. Atwell, Constitutional Challenges to Court Appointment: Increasing Recognition of an Unfair Burden, 44 Sw. U. L.J. 1229 (1990); D.L. Shapiro, The Enigma of the Lawyer’s Duty to Serve, 55 N.Y.U. L. Rev. 735 (1980). Véanse, además: A. Gilbert y W. Gorenfeld, The Constitution Should Protect Everyone-Even Lawyers, 12 Pepp. L. Rev. 75, 90 (1984); Comentarios, Court Appointment of Attorneys in Civil Cases: the Constitutionality of Uncompensated Legal Assistance, 81 Colum. L. Rev. 366 (1981); Comentarios, The Uncompensated Appointed Counsel System: A Constitutional and Social Transgression, 60 Ky. L.J. 710 (1972); Nota, Indigent Criminal Defendant’s Constitutional Right to Compensated Counsel, 52 Cornell L.Q. 433 (1967).


(7) Aunque en otros contextos, véanse: Board of Regents v. Roth, 408 U.S. 564 (1972), derecho a un empleo; Ruckelshaus v. Monsanto Co., 467 U.S. 986 (1984), secretos comerciales. En el ámbito contributivo, en Puerto Rico, sobre conocimiento *637técnico especial {know-how), examínese Caribe Crown Corp. v. Srio. de Hacienda, 108 D.P.R. 796, 804-805 (1979).


(8) El abanico de posibles esquemas compensatorios es amplio. A fines de 1991, los siguientes estados habían aprobado legislación al efecto: Alabama (Ala. Code Sec. 15.12.6 (1990)); Alaska (Alaska Stat. Sec. 18.85.100 (1991)); Arkansas (Ark. Code Ann. Sec. 16.87.106 (1991)); California (Cal. Penal Code Sec. 987.3 (1991)); Connecticut (1989 Conn. Adv. Legis Serv. 326; Public Act No. 89-326 (1989)); Delaware (Del. Code Ann. Tit. 29 Sec. 4605 (1991)); District of Columbia (1991 D.C. Stat. Sec. 11-2605); Florida (Fla. Stat. Sec. 925.036 (1990)); Georgia (Ga. Code Ann. Sec. 17.12.5 (1991)); Iowa (Iowa Code Ann. Sec. 815.1 (1991)); Lousiana (1990 La. Adv. Leg. Serv. 1044, La. Rev. Stat. Sec. 15.144); Maine (Me. Rev. Stat. Tit. 15 Sec. 810 (1990)); Massachusetts (Mass. Ann. Laws Sec. 55 (1991)); Mississippi (Miss. Code Ann. Sec. 99.15.17 (1972 y revisado en 1990)); Montana (Mont. Code Ann. Sec. 46.8.201 (1991)); Nebraska (Neb. R. Stat. Sec. 29.3004 (1990)); Nevada (Nev. Adv. Leg. Serv. 44 Sec. 7.125); New Hampshire (N.H. Rev. Stat. Ann. Sec. 604-A:4 (1990)); New Jersey (N.J. Stat. Sec. 2A.163.1 (1990)); New York (N.Y. Laws Sec. 722 (1991); North Carolina (1991 N.C. Adv. Leg. Serv. 689); Ohio (Oh. Rev. Code Ann. Sec. 2941.51 (1991)); South Dakota (S.D. Codified Laws Ann. Sec. 26.7A.31 (1991)); Tennessee (Tenn. Code Ann. Sec. 40.14.207 (1991)); Texas (Tex. Adv. Leg. Serv. Cl. 719 (1991)); Virginia (Va. Code Ann. Sec. 19.2-163 (1991)); West Virginia (W. Va. Code Sec. 29.21.14 (1991)); Wisconsin (Wis. Stat. Sec. 978.045 (1990)); Wyoming (Wyo. Stat. Sec. 7.6.109 (1991)).
“[L]os abogados deben designarse de acuerdo al número de horas que han dedi-cado a representar pro bono. Rotar las asignaciones a base de las horas prestadas, en lugar del número de casos tomados, distribuiría la carga más balanceadamente y eliminaría todo incentivo de reducir el servicio. Más aún, el plan debe proveer más trabajo para los abogados de todas especialidades, para evitar concentrar la carga en *640un subgrupo del foro. Los abogados que aleguen que no pueden prestar un servicio competente deben ser dispensados pagando'un estipendio, pero sólo cuando sea ab-solutamente necesario. Véase Model Rule of Professional Conduct, Rule 6.2 (razones válidas para renunciar). El pago debe usarse para contratar un sustituto.” (Traduc-ción nuestra.) Anderson, op. cit., pág. 521 esc. 105.


(9) Otro enfoque supone que no se ha privado al abogado de propiedad alguna. Rendir servicios sin compensación es una condición tácita de la licencia para ejercer la profesión y, por ende, el abogado al aceptarla renuncia a cualquier interés propie-tario sobre dichos servicios. Anderson, op. cit., pág. 523; United States v. Dillon, 346 F.2d 633, 635 (9no Cir. 1965); State v. Ruiz, 602 S.W.2d 625 (1980).
Los siguientes casos resuelven que existe una incautación inconstitucional: State ex rel. Stephan v. Smith, supra; State v. Lynch, 796 P.2d 1150 (Okla. 1990); State v. Robinson, 465 A.2d 1214 (1983); In interest of D.B., 385 So. 2d 83 (1980); Bradshaw v. Ball, 487 S.W.2d 294 (1972); State v. Green, 470 S.W.2d 571 (1971); Kovarik v. County of Banner, 224 N.W.2d 761 (1975); Bedford v. Salt Lake County, 447 P.2d 193 (1968); State v. McKenney, 582 P.2d 573 (Wash. 1978). En contrario: Sparks v. Parker, 368 So. 2d 528 (1979); State v. Rush, 217 A.2d 441 (1966); Abodeely v. County of Worcester, 227 N.E.2d 486 (1967); United States v. Dillon, supra; Warner v. Commonwealth, supra.


(10) Anderson, op. cit., págs. 514-516; C.D. Atwel, Constitutional Challenges to Court Appointment: Increasing Recognition of Unfair Burden, 44 Sw. L.J. 1229, 1251-1252 (1990).


(11) En la historia de este Foro, antes y después de la Constitución, hemos reafirmado invariablemente esta facultad. Véanse: García O’Neill v. Cruz, 126 D.P.R. 518 (1990); K-Mart Corp. v. Walgreens of P. R., Inc., 121 D.P.R. 633, 637 (1988); In re Carreras Rovira y Suárez Zayas, 115 D.P.R. 778 (1984); In re Rojas Lugo, 114 D.P.R. 687 (1983); In re Roldán González, 113 D.P.R. 238 (1982); In re Ríos, 112 D.P.R. 353 (1982); Warner Lambert v. F.S.E., 111 D.P.R. 842 (1982); In re Álvarez Crespo, 110 D.P.R. 624 (1981); In re Liceaga, 82 D.P.R. 252 (1961); In re Pagán, supra, pág. 763; In re Abella, 67 D.P.R. 229, 238 (1947); In re González Blanes, 65 D.P.R. 381, 390-391 (1945); In re Bosch, 65 D.P.R. 248 (1944); Guerrero v. Tribunal de Apelación, 60 D.P.R. 241, 247-252 (1942); Ex parte Jiménez, 55 D.P.R. 54 (1939); In re Tormes, 30 D.P.R. 267, 268 (1922).


(12) J.R. deSteiguer, Mandatory Pro Bono: The Path to Equal Justice, 16 (Núm. 2) Pepperdine L. Rev. 378-379 (1988).


(13) La American Bar Association propuso, como aspiración ética, la inversión anual de por lo menos cincuenta (50) horas de servicios legales pro bono. 61 L.W. 1117.
En Idaho y Wisconsin se recomendaron veinticinco (25) horas. Resolution 91 — 11 Participation in Pro Bono Activities, The Advocate, enero 1992; Wisconsin Lawyer, junio 1989. Entre tanto, la propuesta de Florida es veinte (20) horas. Florida’s New Pro Bono Program,, ABA Journal, abril 1992. Arizona hizo una propuesta similar a la de la ABA, es decir, un mínimo de cincuenta (50) horas anuales. Why is There a Debate Over Mandatory Pro Bono Work?, Arizona Attorney, mayo 1990. Igual número han sido sugeridas en Kentucky y Texas. Kentucky Bench and Bar, Spring 1992; Texas Bar Journal, septiembre 1992.


(14) La encomienda del Canon 1 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, es clara. Sin ambages, identifica como deberes específicos de todo abogado: labo-rar por garantizar el acceso a representación legal; prestar servicios legales a indi-gentes, y luchar por el establecimiento de sistemas para suministrar servicios lega-les a personas que no pueden pagar por ellos.
Ello nos permite obviar el debate que existe en algunas jurisdicciones de los Estados Unidos en torno a qué servicios, en beneficio del bienestar público, debe rendir el abogado como aspiración u obligación ética. Véanse: J.S. Génova, Pro Bono Pauperis‘d, 65 (Núm. 2) New York State Bar Journal 30 (febrero 1993); ABA Endorses 50 — Hour Pro Bono Minimum, Oposes Statutory Renoval of U.S. Judges, 61 U.S.Q.W. 2479, 2489 (1993); Mandatory Pro Bono, supra, págs. 375-378.


(15) La incompetencia profesional y las razones de conciencia eximen de la obli-gación de aceptar una encomienda particular, mas no el deber general de prestar las horas de servicios requeridas o de hacer la correspondiente aportación económica.


(16) Una causa eximente a considerarse es la condición de recién admitido al ejercicio de la profesión. Un “período de gracia de dos (2) a tres (3) años” atenderías las dificultades envueltas en establecer una práctica. Mandatory Pro Bono, supra, pág. 381.